Case: 1:18-cv-00864 Document #: 626 Filed: 04/15/19 Page 1 of 2 PageID #:24066

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Dealer Management Systems Antitrust
Litigation, et al.
                                                  Plaintiff,
v.                                                             Case No.: 1:18−cv−00864
                                                               Honorable Robert M. Dow
                                                               Jr.
CDK Global, LLC, et al.
                                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 15, 2019:


         MINUTE entry before the Honorable Jeffrey T. Gilbert: Third Party Subpoena
Respondent Accel−KKR Capital Partners IV, LP's ("AKKR's") Motion to Quash
Subpoenas for Documents and Deposition Testimony [578] is granted for the reasons set
forth in AKKR's Motion [578] and its Reply [623]. Nothing in Reynolds & Reynolds
Company's ("RR's") Opposition to the Motion [590] convinces the Court otherwise. The
documents RR seeks from AKKR are minimally relevant, if they are relevant at all, to the
claims and defenses in this case. AKKR has established sufficiently the burden it will face
as a third−party respondent if it is required to respond to RR's Rule 45 subpoena, and that
burden appears to be substantial. That AKKR is an equity investor in MVSC, a plaintiff in
this case, and, therefore, as RR argues, not a total stranger to this litigation, does not
change the Court's view. The information in AKKR's possession that RR seeks relating to
AKKR's equity investment in MVSC and AKKR's related "insights into whether or not
defendants caused harm to MVSC" and its "analysis of the relevant markets and its own
due diligence on MVSC," while potentially interesting, is not nearly so important to a full
explication of the issues in this case, including any antitrust injury to or damage suffered
by MVSC, that AKKR should be forced to shoulder the burden of responding to RR's
subpoena. RR&#039;s Opposition [590] at 3. RR is not completely without information
about MVSC since MVSC already has responded to RR's written discovery and produced
information about its business, including its financial position, before, during, and after
AKKR acquired an interest in MVSC. The Court also is convinced that RR's offer to limit
further the scope of its subpoena does not materially lessen AKKR's burden in responding
to the subpoena. Therefore, through the filter of Rule 26(b)(1) of the Federal Rules of
Civil Procedure, the discovery RR is seeking from AKKR is not proportional to the needs
of this case within the meaning of that Rule particularly in view of the minimal, if any,
relevance of that discovery to the claims and defenses in this case. The hearing on
AKKR's Motion [578] previously set for 4/17/19 [592] is stricken in light of the ruling
contained in this order and no appearances are necessary on that date. Mailed notice (cn).
Case: 1:18-cv-00864 Document #: 626 Filed: 04/15/19 Page 2 of 2 PageID #:24067



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
